This is a proceeding in bastardy, commenced before a justice of the peace upon the voluntary affidavit of Amanda Pool, the mother of the bastard. Upon the trial before the justice the defendant was found to be the father, and, upon judgment being pronounced, appealed to the Superior Court. In that court the defendant pleaded not guilty, a trial was had, and verdict of guilty having been returned by the jury, "the defendant moved to quash the proceedings and arrest the judgment upon the ground that the justice of the peace had no jurisdiction." The case was not argued in this Court for the defendant, and we are not informed upon what reasoning he has arrived *Page 536 
at the conclusion that the justice had no jurisdiction. The statute (The Code, sec. 31) in express terms confers this jurisdiction upon justices of the peace. It is true that it provides that the proceeding must be commenced by the voluntary affidavit of the mother, or it may be in certain cases commenced by the county commissioners. But in this case the proceeding was commenced by the mother in the manner prescribed by the statute. And this jurisdiction of the justice has been sustained by this Court in S. v. Wynne, 116 N.C. 981. The judgment must be
Affirmed.
(782)